THE ATTORNEY GENERAL HAS REQUESTED THAT I RESPOND TO YOUR INQUIRY OF SEPTEMBER 13, 1989 INVOLVING THE LEGALITY OF COIN OPERATED "CRANE" AMUSEMENT MACHINES. I HAVE RESEARCHED THE LAW REGARDING SUCH MACHINES AND I HAVE COME TO THE CONCLUSION THAT THESE MACHINES ARE ILLEGAL.
ACCORDING TO 21 Ohio St. 944 (1981) SLOT MACHINES HAVE BEEN DECLARED ILLEGAL IN THE STATE OF OKLAHOMA. THE TERM "SLOT MACHINE" IS DEFINED AT 21 Ohio St. 964 (1983) AS:
  "ANY MACHINE, INSTRUMENT, MECHANISM, OR DEVICE THAT OPERATES OR MAY BE OPERATED OR PLAYED MECHANICALLY, ELECTRICALLY, AUTOMATICALLY, OR MANUALLY, AND WHICH CAN BE PLAYED OR OPERATED BY ANY PERSON BY INSERTING IN ANY MANNER INTO SAID MACHINE . . . A COIN, CHIP, TOKEN, CHECK CREDIT, MONEY, REPRESENTATIVE OF VALUE, OR A THING OF VALUE, AND BY WHICH PLAY OR OPERATION SUCH PERSON WILL STAND TO WIN OR LOSE, WHETHER BY SKILL OR CHANCE OR BY BOTH, A THING OF VALUE."
"CRANE MACHINES" HAVE BEEN CONSTRUED BY THE OKLAHOMA COURTS TO FIT WITHIN THIS DESCRIPTION. SEE MACKAY V. STATE, 65 OKL.CR. 149, 83 P.2D 611 (1938). THEREFORE, SUCH MACHINES ARE ILLEGAL SLOT MACHINE DEVICES AND ARE SUBJECT TO THE CONFISCATION PROVISIONS OF THE ANTI-SLOT MACHINE LAWS.
I UNDERSTAND FROM YOUR LETTER THAT THE CITY OF TULSA HAS LICENSED SEVERAL OF THESE MACHINES AS AMUSEMENT DEVICES. THE CITY OF TULSA DOES NOT HAVE THE AUTHORITY TO OVERRIDE THE PROVISIONS OF THE ABOVE-QUOTED STATUTES. I CAN ONLY ASSUME THAT THE PROPER CITY AUTHORITIES ARE UNAWARE OF THE LICENSURE OF THESE MACHINES. IT WOULD NOT BE WITHIN THE PROVISIONS OF THE STATUTES FOR THE CITY OF TULSA TO SO LICENSE "CRANE" MACHINES.
(STEVEN SPEARS KERR)